Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed September 9, 2022 in response to the Office Action of May 11, 2022 is acknowledged and has been entered. 
Claims 45-47 have been added.
Claims 1, 2, 7, 8, 14, 18, and 22-24 have been amended. 
Claims 1, 2, 6-8, 14, 18, 22-24, 29, 30, 32, 33, 36, 37, 43, and 45-47 are pending.
Claims 6, 29, 30, 32, 33, 36, and 37 are withdrawn as being directed to non-elected subject matter.
Claims 1, 2, 7, 8, 14, 18, 22-24, 43, and 45-47 are currently being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the gynecological tumor" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8, 14, 18, 22-24, 43, and 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claims 1 and 22 were amended after the filing date on September 30, 2019. The limitation of “identifying a subject with an ovarian tumor by detecting the presence of malignant cells in ascites obtained from the subject” in claims 1 and 22 has no clear support in the specification as originally filed. In the remarks of September 9, 2022, Applicant argued that support for the amendment can be found throughout the application as filed, in particular, paragraphs [0135], [0149], [0479] and [0487]. A review of the specification and claims as originally filed reveals support for: “comprehensive analysis of patient ovarian cancer ascites using scRNA-seq... JAK/STAT inhibition represent a clinically feasible therapeutic avenue for platinum-resistant ovarian cancer” (¶ [0135]); “Many women with OvCa experience relapse characterized by minimal residual disease following platinum-based chemotherapy, development of malignant abdominal fluid (ascites) with tumor spheroids ,and extensive tumor heterogeneity: features not easily captured…. To capture inherent heterogeneity and complexity of this ecosystem, single-cell RNA-sequencing was applied to -17,500 cells, isolated from 11 OvCa patients, to map the cellular ascites ecosystem…. a common feature of MRD/relapsed cells was expression of interferon signaling and robust expression of JAK/STAT pathway components, indicating an important role of this pathway in platinum-resistance. JAK/STAT-inhibition (using JSI-124 at nano-molar concentrations) of platinum-resistant patient-derived ex vivo cultures led to inhibition of formation and invasion of spheroids through a mesothelial monolayer, and resulted in disintegration of spheroids” (¶ [0149]); “A common feature across the vast majority of cells from platinum-resistant patients was the convergence of several of these cytokines and pathways onto the JAK/STAT pathway. Indeed, several components of the JAK/STAT pathway, including JAK1, STAT3, STAT2, STAT1, and oncostatin Mreceptor (OSMR) were found to be among the most highly expressed genes in platinum-resistant patients” (¶ [0479]); intraperitoneally administered JSI-124 prevents the abdominal development of malignant ascites (¶ [0487]). However, the specification, including these paragraphs, provides insufficient support for “identifying a subject with an ovarian tumor by detecting the presence of malignant cells in ascites obtained from the subject”. The specification only teaches single-cell RNA-sequencing to detect the presence of malignant cells in ascites obtained from the subject. The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (“Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.”).
Similarly, claim 24 was amended after the filing date on September 30, 2019. The limitation of “identifying a subject with a platinum-resistant ovarian tumor by detecting the presence of malignant cells in ascites obtained from the subject after being treated with a platinum-based chemotherapeutic agent” in claims 1 and 22 has no clear support in the specification as originally filed. In the remarks of September 9, 2022, Applicant argued that support for the amendment can be found throughout the application as filed, in particular, paragraphs [0135], [0149], [0479] and [0487]. As set forth above, the specification, including these paragraphs, provides insufficient support for the new limitation. The specification only teaches single-cell RNA-sequencing to detect the presence of malignant cells in ascites obtained from the subject The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (“Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.”)
Claim 45 was added after the filing date on September 30, 2019. The limitation of “The method of claim 2, further comprising detecting one or more genes or polypeptides in single malignant cells from the ascites selected from the group consisting of JAK1, STAT3, STAT2, STAT1, and oncostatin M receptor (OSMR)” in claim 45 has no clear support in the specification as originally filed. In the remarks of September 9, 2022, Applicant argued that support for the amendment can be found throughout the application as filed, in particular, paragraphs [0135], [0149], [0479] and [0487]. Paragraphs [0135], [0149], [0479] and [0487] teach as set forth above. The specification also provides support for: a method of predicting a response to platinum-based chemotherapy in a subject suffering from ovarian cancer comprising detecting in a tumor sample obtained from the subject expression of one or more genes selected from the group consisting of JAK1, STAT3, STAT2, STAT1, OSMR, STAT6, RELA, ERBB2, GFlR, ERBB3, ILl0RB, FGFRl, CXCR4, CXCL2, CXCLl0, CXCL11, HLA-DRA, HLADRB1, HLA-DQB1, IDO1, MYBL2 and FGF13 (¶ [0020]). However, the specification, including these paragraphs, provides no support for a method for treating or preventing an ovarian tumor in a subject comprising detecting one or more genes or polypeptides in single malignant cells from the ascites selected from the group consisting of JAK1, STAT3, STAT2, STAT1, and oncostatin M receptor (OSMR). The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (“Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.”).
Claim 46 was added after the filing date on September 30, 2019. The limitation of “The method of claim 2, further comprising detecting one or more genes or polypeptides in single non-malignant cells from the ascites selected from the group consisting of IL6, TNF, IFN, and CXCL12” in claim 45 has no clear support in the specification as originally filed. In the remarks of September 9, 2022, Applicant argued that support for the amendment can be found throughout the application as filed, in particular, paragraphs [0135], [0149], [0479] and [0487]. Paragraphs [0135], [0149], [0479] and [0487] teach as set forth above. The specification also provides support for: the JAK/STAT pathway and its upstream activators (e.g. IL6, TNF, IFN, CXCL12) have been previously implicated in ovarian cancer cell survival, metastasis, angiogenesis, and chemo-resistance (¶ [0483]). However, the specification, including these paragraphs, provides no support for a method for treating or preventing an ovarian tumor in a subject detecting one or more genes or polypeptides in single non-malignant cells from the ascites selected from the group consisting of IL6, TNF, IFN, and CXCL12. The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (“Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.”).
Claims 2, 7, 8, 14, 18, 23, 24, 43, and 47 are also rejected because these claims encompass new matter encompassed by the rejected claims above.

Conclusion
No claims are allowed.
All other objection and rejections set forth in previous Office Action of May 11, 2022, are hereby withdrawn in view of the claim amendment and Applicant’s argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642